Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
The rejection of claims 21, 22, 24, 26, 27, 29 and 153 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of GB 1375247 (Nov. 27, 1974) is withdrawn since applicant had cancelled an alkyd emulsion taught by GB

					     OBJECTION
	Amended claims 21 and 151 now recite “acrylic latex polymer” and thus replacement of “the latex polymer” of claims 153 and 154 with “the acrylic latex polymer” is suggested for consistency.

					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, 27, 110 and 156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	An amended claim 21 recites “the second component being selected from polyurethane emulsion, wax emulsion and a combination thereof” and thus the recited “the third component is a wax emulsion” of claim 24 as well as claim 26 would failed to further limit claim 21 and would be redundant since the “combination thereof” of claim 21 would already encompass the wax emulsion since only three components (i.e. acrylic latex, polyurethane emulsion and wax emulsion) are recited in claim 21.  Thus, cancellation of claim 24 is suggested.
The recited “alkyd emulsion” of claim 27 would lack an antecedent basis in claim 21 and would improperly broaden scope of claim 21.  
The recited “alkyd emulsion” of claim 110 would lack an antecedent basis in claim 94 and would improperly broaden scope of claim 94.  
Claim 156 would be redundant in view of an amendment to claim 94 and fails to further limit claim 94.  Also, the recited “a latex polymer” should be “the acrylic latex polymer.  Cancellation of claim 156 is suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21, 22, 24, 26, 29 and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218).
Rejection is maintained for reasons of the record with the following responses.
Again, the recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”.  See In re De Lajarte, 337 F2d 870,
 43 USPQ 256 (CCPA, 1964); When applicant contends that modifying components in the reference composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of his composition – i.e. a showing that the introduction of these components would materially change characteristics of applicant’s invention.  
In other words, the VP1 having a Tg of 100oC used in Example 1# in table 1 of Satgurunathan et al can be considered as an additional component for the recited “the barrier coating comprising” and “an organic blend comprising” of the claim 21 which would permit other components.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Applicant failed to address the following stated in the previous office action. Example 1# in table 1 teach PU1/VP1/VP2 with a ratio of 8.6/45.7/45.7 and the VP2 is taught as an acrylic latex polymer having a Tg of -18oC at col. 16, lines 10-14 meeting  acrylic latex polymer having a Tg of less than 18oC.   A ratio of VP2 and PU1 is about 5.31:1 falling within scope of the claims.  Thus, the Example #1 would fall within scope of a barrier coating of claim 21.  
Further note that Satgurunathan et al teach utilization of 14-90.25 wt.% of a vinyl polymer having a Tg less than 20oC at col. 3, line 17-18 which would make the recited Tg of less than 18oC obvious, especially in view of the fact that Satgurunathan et al teach the acrylic latex polymer having a Tg of -18oC (VP2).  Thus, choosing a Tg falling between -18oC and 20oC would be obvious. 
Only examples 1 and 3 of the instant table 1 would fall within scope of the claims.
Applicant asserts unexpected result by pointing to example 3 comprising the acrylic latex polymer having a Tg of 10oC and a mixture of the polyurethane and the wax in a ratio of 2.78:1 falling within the claimed ratio and the combination of the polyurethane and the wax which would overcome the rejection.  But, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, the comparison should be on the Example 1# in table 1 of Satgurunathan et al and applicant’s own choice would have little probative value.  Even assuming the comparison had probative value, the scope of the claims is broader the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
The instant example 1 teaches a composition comprising 16.302 wt.% of a solid acrylic latex polymer having a Tg of 10oC and 3.16 wt.% of wax yielding a ratio of  about 5.16:1 and thus the scope of the claims is broader than showing.  
Applicant further asserts unexpected result of utilizing a silane adhesion promoter by pointing to Experiments 2 and 3, but the Experiments 2 and 3 utilize the coating composition of Example 2 comprising water, Oil 2 (alkyd emulsion) and Drying agent, but the alkyd emulsion is deleted from the claims except claim 27 and 110 in which applicant forgot to delete it according to amended claim 21 and 94.  In any rate, utilization of the coating composition of Example 2 without the acrylic latex polymer with the silane adhesion promoter would have no probative value since the coating composition of Example 2 would not fall within scope of the claims.
Again, note that Satgurunathan et al teach other additives including waxes at col. 14, lines 25-32 and thus further use of the waxes in the examples of Satgurunathan et al would be obvious.  The waxes are known hydrophobic materials which would improve water repellency inherently.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA  In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
As to the recited ratio of claims 21, 22 and 26 : When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 21, 22, 24, 26, 29, 32, 94, 110, 115, 116, 122, 151 and 153-157 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218), and further in view of de Boer et al (US 9,938,401).
Rejection is maintained for reasons of the record with the following responses.
The above reasons given for Satgurunathan et al in view of Couturier would be the responses to applicant’s assertion regarding the instant acrylic latex polymer having a Tg of less than 18oC and the second component being selected from polyurethane emulsion, wax emulsion and a combination thereof 
Applicant further asserts that de Boer et al make no teaching nor suggestion regarding water repellency properties and the instant acrylic latex polymer.  Applicant further asserts that de Boer et al teach use of a different polymeric system.
 (de Boer et al in this case), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Satgurunathan et al already teach protective coatings for wooden substrate (e.g. wooden floors), and plastics and paper substrates at col. 14, lines 33-39 and Couturier teaches a flame retardant coating composition for building components such as gypsum and wood in abstract.
Thus, further utilization of the art well-known flame retardants as well as a silane coupling agent taught by de Boer et al in Satgurunathan et al and Couturier thereof in order to provide the flame retardancy would be obvious since the wooden substrate (e.g. wooden floors), and plastics and paper substrates of Satgurunathan et al and the gypsum (inherently comprising outer layers of papers) and wood of Couturier are all known flammable materials.  
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claim 151 reciting an acrylic latex polymer having a Tg of 10oC: Again, Satgurunathan et al teach utilization of 14-90.25 wt.% of a vinyl polymer having a Tg less than 20oC at col. 3, line 17-18 which would make the recited Tg of about 10oC oC (VP2).  Thus, choosing the recited Tg (about 10oC) falling between -18oC and 20oC taught by Satgurunathan et al would be obvious.
Applicant asserts that the data in the table 3 would show unexpected result of utilizing the instant mixture of flame retardants, but particular components for the coating composition utilized for Comp. EX 10-13 and Ex. 6 and Ex. 7 are not defined.  Thus, the examiner is unable to comment on it.
But, an educated guess would be that Experiment 4 would be based on the coating composition of Example 2 comprising water, Oil 2 (alkyd emulsion) and Drying agent used for the Experiments 2 and 3 shown in table 2, but the alkyd emulsion is not claimed limitation and thus applicant’s assertion would have no probative value.

Claims 21, 22, 24, 26, 29, 32, 94, 110, 115-117, 122 and 151-157 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218), and further in view of de Boer et al (US 9,938,401), and further in view of Gaston (US 2015/0018472 A1).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Gaston fails to teach or suggest the instant acrylic latex polymer having a Tg of less than 18oC.  
In response to applicant's arguments against the references individually (Gaston in this case), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Satgurunathan et al already teach a coating composition comprising polyurethane and an acrylic latex polymer having a Tg of -18oC in Example 1# in table 1 and Gaston is cited to show the art well-known reactive silane (i.e. 3- glycidoxypropyltrimethoxysilane).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/July 6, 2021                                                   /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762